Citation Nr: 0717573	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  06-24 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for anxiety disorder, 
not otherwise specified.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to October 
1945.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.   

Based on a May 2007 motion, this appeal has been advanced on 
the docket because of the veteran's advanced age.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show 
that the veteran currently suffers from PTSD as a result of 
his claimed in-service stressor events.

3.  The competent medical evidence of record shows that the 
veteran's currently diagnosed anxiety disorder, not otherwise 
specified is related to his military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2006).

2.  Anxiety disorder, not otherwise specified was incurred in 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In correspondence dated in October 2005, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service connection, described the type of 
evidence that would help substantiate his claim, and 
explained that it needed a recent medical report showing 
findings, diagnosis, and treatment for PTSD.  The RO also 
asked the veteran to send any evidence in his possession that 
pertained to his claim.  The RO further listed the evidence 
already received in support of the veteran's claim and 
explained that VA was responsible for obtaining relevant 
records held by a Federal agency and a VA PTSD examination.  
Moreover, the RO advised that it would make reasonable 
efforts to obtain relevant records not held by a Federal 
agency.     

The Board notes that the October 2005 VCAA letter did not 
advise the veteran regarding what specific evidence was 
needed to substantiate a claim for PTSD or address the 
elements of degree of disability and effective date.  
Nevertheless, the evidence of record reveals that the veteran 
has not been diagnosed with PTSD and his claim is being 
denied, as will be explained below.  Thus, there is no 
possibility that such notice defects harm the veteran with 
respect to his PTSD claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Board additionally observes that the 
veteran was sent notification regarding how disability 
ratings and effective dates are assigned in March 2006 
correspondence and the veteran subsequently submitted 
additional argument in support of his claim.  Furthermore, 
neither the veteran nor his representative asserts that the 
veteran has not received adequate notice with respect to 
those elements.   

The record further reflects that the veteran did not file a 
claim for anxiety disorder, not otherwise specified, only 
PTSD, in September 2005.  Indeed, it appears that the RO 
decided to consider the issue of entitlement to service 
connection of anxiety disorder, not otherwise specified as a 
separate claim in its December 2005 rating decision based on 
the November 2005 VA PTSD examination report that noted an 
Axis I diagnosis of anxiety disorder.  As a result of the 
foregoing, the veteran did not receive VCAA notice on that 
issue prior to the initial denial of his claim or at any time 
during the appeal period.  Nonetheless, the Board is granting 
the veteran's claim for reasons explained below.  Therefore, 
any notice defect will be addressed by the AOJ when 
effectuating the award of benefits.  

Moreover, the RO provided the veteran with a copy of the 
December 2005 rating decision, and the April 2006 Statement 
of the Case (SOC), which included a discussion of the facts 
of the claims, pertinent laws and regulations, notification 
of the bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with a VA PTSD examination in November 2005.  The 
veteran's VA treatment records dated from June 2004 to 
December 2005, an October 2005 letter from the veteran's 
private physician, and the veteran's DD Form 214 and 
separation qualification record are associated with the 
claims folder.  

The Board observes that the veteran's service medical records 
are fire-related and are unavailable for review.  The veteran 
has submitted evidence that he is in receipt of a 
Commendation for exceptional meritorious service in support 
of combat operations in Italy from November 1943 to May 1945 
as well as the Bronze Star Medal for meritorious service in 
ground combat against the armed enemy during World War II in 
the European-African-Middle Eastern Theater of Operations in 
support of his claims.  The Board does not dispute the 
veteran's assertion that he was exposed to combat-related 
stressors, as will be explained in greater detail below.  
Moreover, the veteran asserts in the May 2006 VA Form 9 that 
his current psychiatric disorder, whether properly 
characterized as PTSD or anxiety disorder, is related to his 
military service and the Board finds that the veteran's 
current anxiety disorder is related to service as will be 
explained below.  Thus, further efforts by VA to obtain the 
veteran's service medical records are unnecessary in this 
case.    

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claims.  Accordingly, the Board will 
proceed with appellate review.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  

In order for service connection to be awarded for PTSD, the 
record must show:  (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. 
§ 4.125(a) (2006); (2) combat status or credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
diagnosed PTSD and the claimed in-service stressor.  38 
C.F.R. 
§ 3.304(f) (2006).

With regard to the second criterion, evidence of an in-
service stressor event, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2006).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.

Where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay 
persons can provide an eye-witness account of a veteran's 
visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award 
of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).  

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorders 
or render a competent medical opinion regarding their causes.  
Thus, competent medical evidence showing that his claimed 
disorders are related to service is required.  

The Board notes that the veteran's service medical records 
are fire-related.  Where the veteran's service medical 
records are presumed destroyed or are otherwise unavailable 
through no fault of the claimant, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt doctrine.  
38 U.S.C.A. § 5107(b) (West 2002); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).     


III.	Analysis 

The veteran contends that his currently diagnosed psychiatric 
disorder is related to his World War II service.  The veteran 
specifically asserts that his repeated exposure to the threat 
of injury as well as his witnessing the deaths of fellow 
soldiers while serving as a combat medic caused him to 
develop his current psychiatric condition.  

The competent medical evidence of record reveals that the 
veteran is currently diagnosed with a psychiatric disorder.  
Specifically, the November 2005 VA examining psychologist 
noted a diagnosis of anxiety disorder, not otherwise 
specified on Axis I.  While the Board recognizes that the 
veteran initially filed his service connection claim for 
PTSD, the medical evidence does not show a current Axis I 
diagnosis of PTSD.  Indeed, the November 2005 VA examining 
psychologist considered the veteran's symptoms as reported at 
the examination and documented in the claims folder and 
concluded that the veteran did not meet the full DSM-IV-TR 
criteria for combat-related PTSD because the veteran failed 
"to evidence or to report [a] persistent pattern of 
avoidance and numbing of affective responsiveness."  
Although it is noted that the veteran's private physician 
(H.W., D.O.) wrote in October 2005 correspondence that the 
veteran reported experiencing nightmares and flashbacks of 
incidents of World War II at that time that "appear[ed]" 
consistent with post traumatic stress disorder," the record 
does not indicate that Dr. H.W. has the requisite level of 
specialized expertise to diagnose a psychiatric disorder.  
Therefore, the Board affords his opinion regarding the 
appropriate diagnosis for the veteran's claimed psychiatric 
disorder less probative value than the one offered by the 
November VA examining psychologist who determined that the 
veteran currently suffers from anxiety disorder, not 
otherwise specified, rather than PTSD.    

The Board also notes that there is competent medical opinion 
evidence that links the veteran's current anxiety disorder 
not otherwise specified to his military service.  Indeed, the 
November 2005 VA psychologist concluded that the veteran's 
anxiety disorder was due to his World War II combat 
experiences.  There is no competent medical opinion to the 
contrary of record.  

In regard to service, the Board again notes that the 
veteran's service medical records are fire-related and are 
unavailable for review.  The Board also observes, however, 
that the veteran has not asserted that he experienced any 
psychiatric symptoms to include anxiety during service.  
Rather, the veteran contends that his exposure to combat 
while serving as a combat medic caused him to develop his 
current psychiatric disorder.  The veteran's DD Form 214 
shows that the veteran was a light truck driver and is in 
receipt of the Medical Badge.  The veteran has also submitted 
evidence that he is in receipt of a Commendation for 
exceptional meritorious service in support of combat 
operations in Italy from November 1943 to May 1945 and a 
Bronze Star Medal for meritorious service in ground combat 
against the armed enemy during World War II.  Thus, it is 
clear that the veteran was in a theater of combat when 
hostilities were present and was likely exposed to combat as 
it is consistent with the circumstances, conditions, and 
hardships of his service.

While the Board recognizes that verification of a stressor 
event is generally unnecessary in evaluating a claim of 
service connection for a psychiatric disorder other than 
PTSD, the medical evidence in this case clearly shows a link 
between the veteran's current anxiety disorder and combat 
exposure during the veteran's military service.  There is 
also evidence showing that the veteran was exposed to combat 
during his World War II service, as he contends.  Based on 
the foregoing, the Board finds that service connection for 
the veteran's currently diagnosed anxiety disorder, not 
otherwise specified is warranted.  As the competent medical 
evidence of record does not show that the veteran currently 
suffers from PTSD, service connection for PTSD is denied.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for anxiety disorder, not 
otherwise specified is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


